341 U.S. 321 (1951)
EWING, FEDERAL SECURITY ADMINISTRATOR,
v.
GARDNER, EXECUTOR.
No. 621.
Supreme Court of United States.
Decided May 7, 1951.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Solicitor General Perlman for petitioner.
Theodore F. Gardner for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The sole question presented by the petition is the validity of the affirmance by the Court of Appeals of the judgment rendered against the petitioner for costs by the District Court. There being no express statutory authority for the allowance of costs to the respondent, such an award of costs is precluded by 28 U. S. C. § 2412 (a). The judgment of the Court of Appeals, insofar as it relates to the taxation of costs against the petitioner, is therefore reversed.